Civil action and cross-action for damages arising out of a collision between plaintiff's Chrysler sedan and defendant's Buick automobile, which occurred on Highway No. 20 near the town of Rockingham, N.C. with the owner of each car alleging negligence on the part of the driver of the other.
The jury awarded the defendant $25 on his counterclaim, after finding that the collision was due to the negligence of plaintiff's driver. Plaintiff appeals, assigning errors. *Page 814 
No substantial error appears on the record, hence the verdict and judgment will be upheld.
No error.